Appeal from a judgment of the Supreme Court (Hughes, J.), entered January 11, 1994 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition as untimely.
Petitioner requested expungement of a determination which found him guilty of possessing a weapon. The request was denied and petitioner then commenced this proceeding for the same relief. Supreme Court granted respondents’ motion to dismiss the proceeding as untimely. We affirm. Simply put, petitioner failed to commence this proceeding within four months of when the determination being challenged became final and binding upon him.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.